Citation Nr: 0835759	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-13 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Charles A. Cannon Jr. Memorial 
Hospital from July 8, 2006, to July 11, 2006.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Charles A. Cannon 
Jr. Memorial Hospital from July 8, 2006, to July 11, 2006.


REMAND

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

Alternatively, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1008 (2007).  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred for treatment of 
hepatic encephalopathy at Charles A. Cannon Jr. Memorial 
Hospital from July 8, 2006, to July 11, 2006.  He asserts 
both that his medical condition was emergent, and that a VA 
or another government facility was not feasibly available the 
day he obtained treatment.

The record reflects that the veteran was taken to the 
emergency room at Charles A. Cannon Jr. Memorial Hospital on 
July 8, 2006, after he was found to be unresponsive to 
stimulation.  His wife reported a four-week history of a 
progressively worsening altered mental status, with a history 
of falls.  He was diagnosed with hepatic encephalopathy, and 
admitted as an in-patient for treatment and observation. 

The record does not establish that the treatment the veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that service connection is 
not in effect for any disability.  As the veteran's treatment 
was not pre-authorized and he is not service-connected for 
any disability, he does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120. 
Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Given that the veteran was unresponsive to stimulation at the 
time he was taken to the emergency room at Charles A. Cannon 
Jr. Memorial Hospital on July 8, 2006, the Board finds that 
his medical status was emergent in nature.  It was reasonable 
and prudent for the veteran's family to feel that a delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The Board also finds that a VA or other 
government facility was not feasibly available, as the 
nearest VA facility was located more than one hour away from 
the veteran's residence.

The remaining question, then, is whether the veteran at any 
point during his period of hospitalization from July 8, 2006, 
to July 11, 2006, was stable for transfer to a VA facility.  
The record reflects that the veteran's son contacted VA on 
July 10, 2006, inquiring about transferring the veteran.  VA 
contacted the Charles A. Cannon Jr. Memorial Hospital that 
same day, and was informed on the morning of July 11, 2006, 
that he was to be discharged on July 11, 2006.

As yet, no determination has been made regarding the 
veteran's stability for transfer to a VA facility.  Because 
such a determination must be made prior to a decision 
regarding the veteran's eligibility for payment or 
reimbursement of unauthorized medical expenses incurred at 
Charles A. Cannon Jr. Memorial Hospital from July 8, 2006, to 
July 11, 2006, may be made, a remand for the purpose of 
obtaining such an opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the record to a qualified VA 
physician for the purpose of obtaining an 
opinion regarding the veteran's stability 
for transfer from the Charles A. Cannon 
Jr. Memorial Hospital to a VA facility.  
The physician should review the record and 
offer an opinion as to whether the 
veteran, at any point during his period of 
hospitalization from July 8, 2006, to July 
11, 2006, was stable for transfer to a VA 
facility.  The claims file must be made 
available to and be reviewed by the 
physician in conjunction with rendering 
the opinion.  The physician must indicate 
in the opinion that the claims file was 
reviewed.  The rationale for all opinions 
must be provided.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the appellant's claim for 
entitlement to payment or reimbursement 
for medical expenses incurred at Charles 
A. Cannon Jr. Memorial Hospital from July 
8, 2006 to July 11, 2006.  If action 
remains adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

